DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
Response to Amendment
The amendments filed on 7/18/2022 have been entered. Claims 1, 8, and 16 have been amended. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"a blocking element" in claim 25 line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-11, 15-16, and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has not explicitly pointed out where the amended claims 1, 8 and 16 are supported, nor does there appear to be a written description of the claim limitation ‘in a pattern that defines multiple helixes to achieve selected flow characteristics with a reduced number of pores per cross-section of the catheter shaft’ in the application as filed. It appears that the applicant is citing paragraph [0032] in the first paragraph of the Remarks filed on 7/18/2022 for arrangements of the pores that lead to achieving “a reduced number of pores per cross-section of the catheter shaft”. However, there is no description of what is meant by “in a pattern that defines multiple helixes to achieve selected flow characteristics with a reduced number of pores per cross-section of the catheter shaft” with respect to how the pattern achieves selected flow characteristics with a reduced number of pores per cross-section of the catheter shaft and further what the “selected flow characteristics” are due to the lack of mention of any “selected flow characteristics”. Claims 2-3, 7, 9-11, 15 and 20-26 are rejected due to their dependency.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-11, 15-16, and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 16 recite the limitation “a reduced number of pores per cross-section of the catheter shaft”. The use of the phrase ‘reduced’ is unclear as it appears the limitation is being used to compare the catheter or the number of pores on the catheter to something else. Based on Pg. 8 of the remarks dated 7/18/2022, it appears the reduced number of pores per cross section is being compared to a catheter of a uniform distribution of pores.  Claims 2-3, 7, 9-11, 15 and 20-26 are rejected due to their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 15-16 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss (US Patent 5800408 note this reference was previously cited) in view of Galgon et al. (US Patent Pub. 20150165136 hereinafter "Galgon" note this reference was previously cited).
Regarding Claim 1, Strauss teaches (Figures 1-3) a catheter (10), comprising: 
a catheter shaft (12); 
a guidewire lumen (42) disposed within the catheter shaft (12); 
an infusion lumen (36, 39) at least partially defined by the catheter shaft (12), the infusion lumen at least partially surrounding the guidewire lumen (Fig 2); and 
a plurality of pores (50) extending through an outer surface of the catheter shaft to the infusion lumen (see Fig 2), the plurality of pores disposed near a distal end (pores 50 on distal end 18) of the catheter shaft and configured to radially dispense a fluid from the infusion lumen (See Fig 3 where fluid is radially dispensed from pores 50).  
Strauss does not teach the catheter wherein the plurality of pores are helically arranged about an axis of the catheter shaft in a pattern that defines multiple helixes to achieve selected flow characteristics with a reduced number of pores per cross-section of the catheter shaft.
Galgon teaches (Fig 1a, [0049-0050]) a catheter (10) with a plurality of pores (21) helically arranged about an axis of the catheter shaft (see [0049-0050] teaching that the outlet ports 21 may be helically arranged; additionally Galgon teaches that the geometric arrangement of the pores 21 and/or the spacing between the pores 21 can be varied, it is interpreted that these variations would allow for the plurality of pores to be helically arranged about an axis of the catheter shaft in a pattern that defines multiple helixes, and would allow for  “selected flow characteristics with a reduced number of pores per cross-section of the catheter shaft” when comparing one variation to another variation). It is interpreted that if the structural limitations of the “helical arrangement” are met, then the limitation “to achieve selected flow characteristics with a reduced number of pores per cross-section of the catheter shaft” would also be met due to the structural design.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of the plurality pores of Strauss such that the plurality of pores are helically arranged about an axis of the catheter shaft in a pattern that defines multiple helixes to achieve selected flow characteristics with a reduced number of pores per cross-section of the catheter shaft as taught by Galgon. One of ordinary skill in the art would have been motivated to do so in order to achieve the desired characteristics of the distal delivery spray pattern (Galgon [0049-0050]).
Regarding Claim 2, the combination of Strauss and Galgon teaches all elements of claim 1 as described above. Strauss further teaches (Fig 1) the catheter further comprising: a fluid delivery tube (30) coupled to the infusion lumen (36, 39) and configured to direct the fluid from a fluid source into the infusion lumen (See Col 7 lines 37-50).  
Regarding Claim 7, the combination of Strauss and Galgon teaches all elements of claim 1 as described above. Strauss further teaches (Fig 2) the catheter wherein the infusion lumen (36, 39) and the guidewire lumen (42) are coaxial (see Fig 2 where 36,39 and 42 are coaxial).
Regarding Claim 8, Strauss teaches (Figures 1-3) a system (10) for atraumatic delivery of fluid to a target within a biological lumen, comprising: 
a guidewire (24); 
a catheter shaft (12); 
a guidewire lumen (42) disposed within the catheter shaft (12) and configured to receive the guidewire (24); 
an infusion lumen (36, 39) at least partially defined by the catheter shaft (12), the infusion lumen at least partially surrounding the guidewire lumen (Fig 2); 
a fluid delivery tube (30) coupled to the infusion lumen and configured to direct a fluid from a fluid source into the infusion lumen (See Col 7 lines 37-50); and 
a plurality of pores (50) extending through an outer surface of the catheter shaft (12) to the infusion lumen, the plurality of pores disposed near a distal end (pores 50 on distal end 18) of the catheter shaft and configured to radially dispense the fluid from the infusion lumen in proximity to a target within a biological lumen (see Fig 3 where fluid is radially dispensed from pores 50).
Strauss does not teach the catheter wherein the plurality of pores are helically arranged about an axis of the catheter shaft in a pattern that defines multiple helixes to achieve selected flow characteristics with a reduced number of pores per cross-section of the catheter shaft. 
Galgon teaches (Fig 1a, [0049-0050]) a catheter (10) with a plurality of pores (21) helically arranged about an axis of the catheter shaft (see [0049-0050] teaching that the outlet ports 21 may be helically arranged; additionally Galgon teaches that the geometric arrangement of the pores 21 and/or the spacing between the pores 21 can be varied, it is interpreted that these variations would allow for the plurality of pores to be helically arranged about an axis of the catheter shaft in a pattern that defines multiple helixes, and would allow for  “selected flow characteristics with a reduced number of pores per cross-section of the catheter shaft” when comparing one variation to another variation). It is interpreted that if the structural limitations of the “helical arrangement” are met then the limitation “to achieve selected flow characteristics with a reduced number of pores per cross-section of the catheter shaft” would also be met due to the structural design.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of the plurality pores of Strauss such that the plurality of pores are helically arranged about an axis of the catheter shaft in a pattern that defines multiple helixes to achieve selected flow characteristics with a reduced number of pores per cross-section of the catheter shaft as taught by Galgon. One of ordinary skill in the art would have been motivated to do so in order to achieve the desired characteristics of the distal delivery spray pattern (Galgon [0049-0050]).
Regarding Claim 9, the combination of Strauss and Galgon teaches all elements of claim 8 as described above. Strauss further teaches the system wherein the fluid comprises a therapeutic agent (See Col 7 lines 37-50 teaching an infusate and Col 1 lines 20-25 teaching that an infusate is a therapeutic agent).
Regarding Claim 15, the combination of Strauss and Galgon teaches all elements of claim 8 as described above. Strauss further teaches (Fig 2) the system wherein the infusion lumen (36, 39) and the guidewire lumen (42) are coaxial (see Fig 2 where 36,39 and 42 are coaxial).
Regarding Claim 16, Strauss teaches a method for atraumatic delivery of fluid to a target within a biological lumen, comprising: 
introducing a catheter within a biological lumen (Col 4 lines 18-30), the catheter (10) including: a catheter shaft (12); a guidewire lumen (42) disposed within the catheter shaft; 
an infusion lumen (36, 39) at least partially defined by the catheter shaft (12), the infusion lumen at least partially surrounding the guidewire lumen (Fig 2); and 
a plurality of pores (50) extending through an outer surface of the catheter shaft to the infusion lumen; 
directing a fluid from a fluid source into the infusion lumen (See Col 7 lines 37-50); and 
radially dispensing the fluid from the plurality of pores in proximity to a target within the biological lumen (see Fig 3 where fluid is radially dispensed from pores 50).
Strauss does not teach the catheter wherein the plurality of pores are helically arranged about an axis of the catheter shaft in a pattern that defines multiple helixes to achieve selected flow characteristics with a reduced number of pores per cross-section of the catheter shaft.
Galgon teaches (Fig 1a, [0049-0050]) a catheter (10) with a plurality of pores (21) helically arranged about an axis of the catheter shaft (see [0049-0050] teaching that the outlet ports 21 may be helically arranged; additionally Galgon teaches that the geometric arrangement of the pores 21 and/or the spacing between the pores 21 can be varied, it is interpreted that these variations would allow for the plurality of pores to be helically arranged about an axis of the catheter shaft in a pattern that defines multiple helixes, and would allow for  “selected flow characteristics with a reduced number of pores per cross-section of the catheter shaft” when comparing one variation to another variation). It is interpreted that if the structural limitations of the “helical arrangement” are met then the limitation “to achieve selected flow characteristics with a reduced number of pores per cross-section of the catheter shaft” would also be met due to the structural design. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of the plurality pores of Strauss such that the plurality of pores are helically arranged about an axis of the catheter shaft in a pattern that defines multiple helixes to achieve selected flow characteristics with a reduced number of pores per cross-section of the catheter shaft as taught by Galgon. One of ordinary skill in the art would have been motivated to do so in order to achieve the desired characteristics of the distal delivery spray pattern (Galgon [0049-0050]).
Regarding Claim 20, the combination of Strauss and Galgon teaches all elements of claim 16 as described above. Strauss further teaches (Fig 2) the method wherein the infusion lumen (36, 39) and the guidewire lumen (42) are coaxial (see Fig 2 where 36,39 and 42 are coaxial).
Regarding Claim 21, the combination of Strauss and Galgon teaches all elements of claim 1. Strauss further teaches (Fig 2) the catheter wherein the infusion lumen (36,39) and the guidewire lumen (42) are separated by a shared wall (38), wherein the infusion lumen and the guidewire lumen are adjacent to one another (see Fig 2). Strauss does not teach the catheter wherein the shared wall extends across the catheter shaft to define an eccentric dual lumen configuration.
Galgon teaches (Fig 5) multiple known multi-lumen configurations where there is a shared wall (see annotated Fig 5 below) that extends across the catheter shaft to define an eccentric dual lumen configuration (annotated Fig 5 below shows eccentric dual lumen). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shared wall of Strauss such that the shared wall extends across the catheter shaft to define an eccentric dual lumen configuration as taught by an embodiment of Galgon in Fig 5. One of ordinary skill in the art would be motivated to do so in order to arrange the lumens based on the design required by the user (Galgon [0053]).

    PNG
    media_image1.png
    249
    346
    media_image1.png
    Greyscale

Annotated Fig 5 (Galgon)
Regarding Claim 22, the combination of Strauss and Galgon teaches all elements of claim 1 as described above. Strauss further teaches (Fig 1) the catheter wherein the infusion lumen (36, 39) has a closed distal end (See Col 9 lines 15-18), and the guidewire lumen (42) has an open distal end (See Fig 1, guidewire 24 extends out the distal end opening 28, it is interpreted that distal end opening 28 is the open distal end of the guidewire lumen 42).
Regarding Claim 23, the combination of Strauss and Galgon teaches all elements of claim 8. Strauss further teaches (Fig 2) the catheter wherein the infusion lumen (36,39) and the guidewire lumen (42) are separated by a shared wall (38), wherein the infusion lumen and the guidewire lumen are adjacent to one another (see Fig 2). Strauss does not teach the catheter wherein the shared wall extends across the catheter shaft to define an eccentric dual lumen configuration.
Galgon teaches (Fig 5) multiple known multi-lumen configurations where there is a shared wall (see annotated Fig 5) that extends across the catheter shaft to define an eccentric dual lumen configuration (annotated Fig 5 shows eccentric dual lumen). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shared wall of Strauss such that the shared wall extends across the catheter shaft to define an eccentric dual lumen configuration as taught by an embodiment of Galgon in Fig 5. One of ordinary skill in the art would be motivated to do so in order to arrange the lumens based on the design required by the user (Galgon [0053]).
Regarding Claim 24, the combination of Strauss and Galgon teaches all elements of claim 8 as described above. Strauss further teaches (Fig 1) the catheter wherein the infusion lumen (36, 39) has a closed distal end (See Col 9 lines 15-18), and the guidewire lumen (42) has an open distal end (See Fig 1, guidewire 24 extends out the distal end opening 28, it is interpreted that distal end opening 28 is the open distal end of the guidewire lumen 42).
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss (US Patent 5800408) in view of Galgon (US Patent Pub. 20150165136) as applied to claims 2 and 8 above, and further in view of Comerota et al. (US Patent Pub. 20130085381 hereinafter "Comerota" note this reference was previously cited).
Regarding Claim 3, the combination of Strauss and Galgon teaches all elements of claim 2 as described above. Strauss further teaches a fluid source (col 7 lines 65-66) however Strauss does not specify that the fluid source is a syringe. 
Comerota teaches (fig 2; [0053]) a catheter assembly (10) with a fluid source that is a syringe (50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fluid source of Strauss with a fluid source is a syringe as taught by Comerota. One of ordinary skill in the art would recognize this as a simple substitution that results in another fluid source that can be used with a catheter system (Comerota [0053] teaches a syringe as an example of a fluid source). 
Regarding Claim 11, the combination of Strauss and Galgon teaches all elements of claim 8 as described above. Strauss further teaches a fluid source (col 7 lines 65-66) however Strauss does not specify that the fluid source is a syringe. 
Comerota teaches (fig 2; [0053]) a catheter assembly (10) with a fluid source that is a syringe (50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fluid source of Strauss with a fluid source is a syringe as taught by Comerota. One of ordinary skill in the art would recognize this as a simple substitution that results in another fluid source that can be used with a catheter system (Comerota [0053] teaches a syringe as an example of a fluid source).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss (US Patent 5800408) in view of Galgon (US Patent Pub. 20150165136)  as applied to claim 9 above, and further in view of Sukhatme (US Patent Pub. 20060240014 note this reference was previously cited).
Regarding Claim 10, the combination of Strauss and Galgon teaches all elements claim 9 as described above. Strauss does not teach the system wherein the therapeutic agent comprises a lipid nanoparticle. 
Sukhatme teaches various therapeutic agents that may be used to treat blockages in vasculature, one therapeutic agent comprising of lipid nanoparticles (see [0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the therapeutic agent of Strauss with a therapeutic agent comprising a lipid nanoparticle as taught by Sukhatme. One of ordinary skill in the art would be motivated to do so in order to provide another therapeutic agent that may be used to treat vasculature (Sukhatme [0056]).
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss (US Patent 5800408) in view of Galgon (US Patent Pub. 20150165136) as applied to claim 8 above, and further in view of Doty et al. (US Patent Pub. 20070010782 hereinafter “Doty” note this reference was previously cited).
Regarding Claims 25 and 26, the combination of Strauss and Galgon teaches all elements of claim 8. The combination does not teach the system further comprising: a blocking element that can selectively occlude the infusion lumen or a tip of the catheter shaft, wherein the blocking element is coupled to a distal end of the guidewire.
Doty teaches (Figs 1-2), a system comprising a catheter (110) with a plurality of pores (115) and a guidewire (140), further comprising a blocking element (150) that can selectively occlude a tip of the catheter (see [0028-0031] teaching how the balloon 150 occludes the tip 112 of the catheter 110 once it is inflated, also see Fig 2), wherein the blocking element (150) is coupled to the distal end of the guidewire (140, see Fig 1 and [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidewire of Strauss such that it includes a blocking element that can selectively occlude the infusion lumen or a tip of the catheter shaft, wherein the blocking element is coupled to a distal end of the guidewire as taught by Doty. One of ordinary skill in the art would have been motivated to do so in order to form an enclosed treatment space within the vessel for the fluid to be delivered via the perfusion ports of the catheter (Doty [0031]).
Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.
As to the arguments on Pg. 7 line 3 – Pg. 8 line 10, the applicant argues that Strauss does not teach the limitation “wherein the plurality of pores are helically arranged about an axis of the catheter shaft in a pattern that defines multiple helixes to achieve selected flow characteristics with a reduced number of pores per cross-section of the catheter shaft”. The examiner does not use Strauss to teach this limitation. This limitation is taught by the Galgon reference. As the applicant pointed out in Pg. 7, the Strauss reference does teach that one could vary the ports size and distribution. The Galgon reference as cited above, teaches that it is well known to have the pores of the catheter in a helical pattern in order to vary the distribution pattern. For these reasons the examiner does not find these arguments persuasive and the rejection still holds. 
As to the arguments on Pg. 8 line 11 – Pg. 9 line 15, the applicant argues that the combination of Strauss and Galgon would not make obvious the limitation  “wherein the plurality of pores are helically arranged about an axis of the catheter shaft in a pattern that defines multiple helixes to achieve selected flow characteristics with a reduced number of pores per cross-section of the catheter shaft”. The examiner does not find this to be persuasive. Galgon teaches in [0049] that the geometric arrangement of the pores (21) may be varied or uniform, helical and the spacing may be varied (increased or decreased). One of ordinary skill int eh art would recognize that varying the pores distribution, geometric arrangement and spacing would allow for a change in flow or ‘delivery spray’. Since Strauss already teaches that one could vary the distribution of the exit ports (Strauss Col 7 lines 31-38 as cited by the applicant in Pg. 7 of the remarks), and Galgon teaches that the helical pattern of the ports/pores is known, it is interpreted that one of ordinary skill in the art would be motivated to modify the pattern of the ports in order to achieve desired spray patter (Galgon [0049-0050]) or infusate distribution (Strauss Col 7 lines 31-38).  
As to the arguments on Pg. 10 lines 6-16, the applicant argues that Doty does not teach or suggest “a blocking element that can selectively occlude the infusion lumen or a tip of the catheter shaft”. The examiner does not find this to be persuasive. Doty teaches in [0031] that “Distal balloon 150 acts as a fluid barrier” and “Distal balloon 150 is capable of partially collapsing to allow a minimal amount of fluid to exit the treatment space as needed”. It is interpreted that the balloon 150 allowing a minimal amount of fluid to exit as needed, is a blocking element that is selectively occluding the tip of the catheter shaft as shown in Fig 2.  For these reasons the examiner does not find these arguments persuasive and the rejection still holds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fleming (US Patent 5718678) teaches a multi-lumen catheter with a plurality of pores along the distal end of the catheter. 
Lewis et al. (US Patent 6295990) teaches another multi-lumen catheter with a plurality of pores along the distal end of the catheter.
Horvath et al. (US Patent Pub. 20150051583) teaches various perforated catheter designs with differing hole sizes, hole locations and catheter materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783